DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 January 2022 has been entered.

Response to Amendment
In the Applicant’s reply of 25 January 2022, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 103 set forth in the previous office action have been reconsidered.

Claim Objections
Claim 8 is objected to because of the following informalities: “the surface of the mold device” should be replaced with “the cavity wall surface” or “the cavity wall surface of the mold device” for consistency with the last paragraph of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2011-255541 (“Tobita”), cited in an IDS, in view of U.S. Patent No. 6,322,735 (“Yamaki”), U.S. Patent Application Publication No. 2007/0182066 (“Uchida”), and World Patent Application Publication No. WO 2005/018902 (“Suzuki”).
Regarding claim 1, Tobita discloses a mold device (see paragraphs 8 and 10 of the translation provided by the Applicant on 28 April 2017 and Figure 1) having a nested structure (see Figure 1) used for a molding method where a pressurized fluid is injected into a clearance between a resin injected into 5a cavity and a cavity wall surface (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see MPEP 2115; regardless, see paragraph 8 of Tobita, which indicates that Tobita’s molding apparatus is used for gas assistant injection molding), the mold device comprising:
a shaft body (the ejector pin 13; see paragraphs 11 and 15 and Figure 1) that is provided on at least one of a first mold and a second mold (the pieces 3 and 4; see Id.), the first mold and the second mold forming a molding space (the cavity 9; see Id.), the shaft body ejecting a molded article that is molded from the resin injected into the molding space (see MPEP 2114(II) and 2115; regardless, note that the recited function is the standard function of an ejector pin, such that it is expected that the ejector pin 13 performs this function);
a ring-shaped elastic member (the U packing 22; see paragraphs 11 and 15 and Figure 1) for supporting and sealing the 10shaft body (see Figure 1), a load being applied on the ring-shaped elastic member to improve adhesion to the shaft body (see MPEP 2114(II) and 2115; in contrast with the original language of claim 1, which required spring loading, the current language does not require any structure; also note that the gas of the gas assist feature will apply a load to the U packing 22 to improve adhesion 
an injection portion (the gas supply and discharge port 21 and the associated slot; see paragraphs 11 and 15 and Figure 1) that is provided on at least one of the first mold and the 15second mold (on the piece 3; see Id.) for injecting the pressurized fluid into the molding space (see MPEP 2114(II) and 2115; regardless, see paragraph 11).
Tobita does not explicitly disclose an opening of a groove formed in the ring-shaped elastic member along a circumferential direction of the ring-shaped elastic member being oriented toward the molding space. While Tobita discloses the U packing 22, which necessarily includes a circumferential groove and corresponding opening, there is no indication of which way the opening is facing.
Yamaki discloses a mold with ejector pins 12 and associated U-packings 15. The openings of the U-packings 15 face toward the mold cavity. See Figures 12A and 12D and column 11, lines 38-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oriented the U packing 22 of Tobita toward the cavity 9 of Tobita since Tobita is silent on the orientation and Yamaki indicates that such an orientation is suitable. Furthermore, this would represent a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Given that a U-packing is annular and has a U-shaped cross section, there are only two possible orientations in Tobita. It would have been obvious to one of ordinary skill in the art to choose the orientation known from Yamaki.

Uchida is directed to an injection molding method including a fluid injection step for injecting a pressurized fluid toward a back surface of a molded product. See paragraphs 10 and 11. The fluid enters a space between the back surface of the molded product and the cavity surface. See paragraph 31. Grooves can be formed on a surface of a male mold 24, with the grooves extending in a radial pattern from the opening of a fluid injection flow channel 24d. Similar grooves can be formed around the openings of fluid injection flow channels 24f and 24g. The grooves help the pressurized fluid to flow into a wide area of the back surface 14 of the molded product 10, causing the back surface 14 to be quickly separated from the male mold 24. See paragraph 57 and Figure 2 (but note that the grooves are not visible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided grooves around the area of the cavity surface where the gas from the gas supply and discharge port 21 of Tobita reaches the cavity 9 to facilitate injection of the gas, as taught by Uchida (see paragraph 57).
Uchida does not disclose that the grooves are embossed.
Suzuki discloses a gas assist molding method where a molding resin is injected into a cavity 42 formed by an upper mold 40 and a lower mold 41. See paragraph 25 of the provided translation and Figure 2. Gas injection pins 44 and 45 provide the pressurized fluid. A grain pattern is formed on the mold cavity surface at 46 around the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the grooves by embossing since Suzuki discloses that this is a suitable method for forming a pattern on a mold surface (see paragraphs 18-20).

Regarding claim 2, modified Tobita discloses:
a discharge portion (the gas supply and discharge port 21 of Tobita also functions as a discharge portion; see paragraph 11; alternatively, the portion of 36 adjacent to the valve 15 functions as a discharge portion; see paragraph 11 and Figure 1) for discharging the pressurized fluid in the molding space (see MPEP 2114(II) and 2115; regardless, see paragraph 11).

Regarding claim 8, please see the rejection of claim 1.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The combination of claims 1 and 3 requires first and second ring-shaped elastic members, each elastic member having a circumferential groove and corresponding opening, with the opening of the first elastic member oriented toward a molding space and the opening of the second elastic member oriented away from the molding space. As discussed above, it is known in the art from at least Yamaki to arrange such an elastic member so that its opening is oriented toward a molding space. However, the prior art fails to disclose or suggest arranging a second elastic member so that its opening is oriented away from the molding space, as claimed.

Response to Arguments
Applicant's arguments filed 25 January 2022 with respect to the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. Even if Suzuki functions differently than the present invention, the combination of Tobita and Suzuki would meet the limitations of claim 1, as amended. Regardless, to advance prosecution, the rejections under 35 U.S.C. 103 have been revised based on Uchida. See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726